Citation Nr: 0025048	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-00 187A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
March 25, 1998, Board of Veterans' Appeals (Board) decision 
which denied entitlement to an effective date earlier than 
January 3, 1990, for the grant of service connection for loss 
of use of both feet as a result of a service-connected 
gunshot wound of the abdomen and for the grant of special 
monthly compensation on account of loss of use of both feet.


REPRESENTATION

Moving Party Represented by:  Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1966.

This matter is currently before the Board on motion by the 
veteran as to CUE in a March 25, 1998 Board decision. 


FINDINGS OF FACT

1.  The March 1998 Board decision found that there was no 
evidence of entitlement to an effective date earlier than 
January 3, 1990, for the grant of service connection for loss 
of use of both feet or for the grant of special monthly 
compensation on account of loss of use of both feet.

2.  The veteran has simply argued that the Board committed 
CUE in the March 1998 decision.


CONCLUSION OF LAW

The veteran's allegation of CUE in the March 25, 1998, Board 
decision in failing to award an earlier effective date for 
the grant of service connection for loss of use of both feet 
or for the grant of special monthly compensation on account 
of loss of use of both feet fails to meet the threshold 
pleading requirements for revision of the Board on grounds of 
CUE.  38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. 
§§ 20.1403, 20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has argued that there was CUE in the March 25, 
1998, Board decision, which concluded that an effective date 
earlier than January 3, 1990, for the grant of service 
connection for loss of use of both feet or for the grant of 
special monthly compensation on account of loss of use of 
both feet was not warranted.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 20.1411 (1999).  Pursuant to 
38 C.F.R. § 20.1404(b), the motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement.  Motions that fail to comply with the 
requirements set forth in this paragraph shall be denied.  
The Board notes that it has original jurisdiction to 
determine whether CUE exists in a prior final Board decision.

38 C.F.R. § 20.1403 states what constitutes CUE and what does 
not, and provides as follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.-

(1) General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record 
and the law that existed when that 
decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  
For a Board decision issued on or 
after July 21, 1992, the record that 
existed when that decision was made 
includes relevant documents 
possessed by the Department of 
Veterans Affairs not later than 90 
days before such record was 
transferred to the Board for review 
in reaching that decision, provided 
that the documents could reasonably 
be expected to be part of the 
record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error. -

(1) Changed diagnosis.  A new 
medical diagnosis that "corrects" 
an earlier diagnosis considered in a 
Board decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to 
assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts 
were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

(Authority:  38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's March 1998 decision contains CUE.  That determination 
had found that an effective date of January 3, 1990, was 
appropriate for the grant of service connection for loss of 
use of both feet and for the grant of special monthly 
compensation on account of loss of use of both feet as 
entitlement to those benefits had been previously denied in a 
December 1989 Board decision and as a request to reconsider 
entitlement to those benefits was not filed until January 3, 
1990.

In a September 1998 written statement, the veteran argued 
that the effective date for the grant of service connection 
for loss of use of both feet and for the grant of special 
monthly compensation on account of loss of use of both feet 
should have been in January 1973, the date he had to quit 
work and the date he no longer had full use of his legs.  
However, such an allegation does not constitute a valid claim 
of CUE.  As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

According to the applicable statutes and regulations at the 
time of the March 1998 Board decision, decisions on appeal to 
the Secretary are made by the Board and are final unless the 
Chairman of the Board orders reconsideration.  38 U.S.C.A. 
§§ 7103(a) and 7104(a) (West Supp. 1997); 38 C.F.R. § 20.1100 
(1997).  When the Board disallows a claim, the claim may not 
be reopened and allowed and a claim based upon the same 
factual basis may not be considered.  38 U.S.C.A. § 7104(b) 
(West 1991).  In order to reopen a claim which has been 
previously finally denied, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).

Under applicable criteria, the effective date of an award of 
disability compensation based on an original claim for direct 
service connection or a claim reopened after final 
disallowance shall be the day following separation from 
active service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (1997).  The effective date of an award of 
disability compensation based on new and material evidence 
received after a final disallowance shall be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(q)(1)(ii) (1997).  The effective date of a 
reopened claim is the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) 
(1997).

The veteran's claim was denied by the Board in December 1989; 
and, based on the evidence then of record, that decision was 
final.  The claim was later reopened, and the benefit was 
granted, effective the date of January 3, 1990, communication 
from the appellant's representative.  Therefore, an effective 
date in January 1973 could not have been assigned.

In conclusion, it is found that the statutory or regulatory 
provisions extant at the time were not incorrectly applied by 
the Board when it determined that an effective date earlier 
than January 3, 1990, was not warranted for the grant of 
service connection for loss of use of both feet and for the 
grant of special monthly compensation on account of loss of 
use of both feet.  Therefore, the Board did not commit CUE 
when it did not assign an earlier effective date in 1973.

After a careful review of the evidence of record, it is 
concluded that the moving party has not set forth specific 
allegations of error, either of fact or law, in the March 25, 
1998, decision by the Board.  Accordingly, in the absence of 
any additional allegations, the motion is denied.


ORDER

The motion for revision of the March 25, 1998, Board decision 
on the grounds of CUE is denied.



		
	L. M. BARNARD
Acting Member, Board of Veterans' Appeals


 



